Citation Nr: 0912036	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder, currently 
rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected shell fragment wound, left forearm, with 
metallic foreign bodies, currently rated as 10 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of mustard gas exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of radiation exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151, for the residuals of prostate surgery.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
passive aggressive personality, history, (claimed as 
personality and nervous disorder).

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include skin cancer and chronic multiple 
lipomas, previously claimed as subcutaneous nodules, lower 
extremities and trunk.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

10.  Entitlement to service connection for emphysema.

11.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

12.  Entitlement to service connection for asthma.

13.  Entitlement to service connection for a lung and 
respiratory disorder. 

14.  Entitlement to service connection for bronchitis. 

14.  Entitlement to service connection for memory loss. 

16.  Entitlement to service connection for chronic 
laryngitis. 

17.  Entitlement to service connection for depression. 

18.  Entitlement to service connection for arthritis.

19.  Entitlement to service connection for a kidney disorder. 

20.  Entitlement to service connection for the residuals of a 
stroke.

21.  Entitlement to service connection for tuberculosis (TB). 

22.  Entitlement to service connection for prostate cancer. 

23.  Entitlement to service connection for chemical burns of 
the eyes and nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by nightmares, sleep 
disturbances, social isolation, anxiety, depression and a GAF 
score of 53; those manifestations, overall, are indicative of 
moderate, but not severe, impairment in social and 
occupational functioning.

3.  The Veteran's shell fragment wound, left forearm, with 
metallic foreign bodies, is manifested by no more than 
moderate impairment.

4.  In an unappealed rating decision issued in September 
1999, the RO determined that service connection for the 
residuals of mustard gas exposure was not warranted, on the 
basis that there was no record of any residuals of exposure 
to mustard gas showing a chronic disability subject to 
service connection.

5.  Evidence added to the record since the final September 
1999 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for the residuals of mustard gas 
exposure. 

6.  In an unappealed rating decision issued in September 
1999, the RO determined that service connection for the 
residuals of exposure to radiation was not warranted, on the 
basis that there was no record of any residuals of exposure 
to ionizing radiation showing a chronic disability subject to 
service connection.

7.  Evidence added to the record since the final September 
1999 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for the residuals of radiation 
exposure. 

8.  In an unappealed rating decision issued in September 
1999, the RO determined that entitlement to compensation 
under 38 U.S.C.A. § 1151 for prostate surgery was not 
warranted, on the basis that the evidence failed to establish 
that VA medical services were the proximate cause of any 
additional disability.

9.  Evidence added to the record since the final September 
1999 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
pursuant to 38 U.S.C.A. § 1151 for prostate cancer. 

10.  In a Board decision issued in December 1987, the Board 
determined that service connection for a heart condition was 
not warranted, on the basis that a review of the available 
service treatment records was negative for any complaints, 
treatment or diagnosis of that condition, and none of the 
evidence submitted reflected continual symptoms of the that 
disability from the time of service discharge.

11.  Evidence added to the record since the final December 
1987 Board denial is cumulative and redundant of the evidence 
of record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for a heart condition. 

12.  In a Board decision issued in December 1987, the Board 
determined that service connection for a chronic 
anxiety/nervous disorder was not warranted, on the basis that 
a review of the available service treatment records was 
negative for any complaints, treatment or diagnosis of that 
condition, and none of the evidence submitted reflected 
continual symptoms of the that disability from the time of 
service discharge.

13.  Evidence added to the record since the final December 
1987 Board denial is cumulative and redundant of the evidence 
of record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for passive aggressive personality, 
previously claimed as a personality and chronic 
anxiety/nervous disorder. 
14.  In a Board an unappealed July 1955 rating decision, the 
RO determined that service connection for hypertension was 
not warranted, on the basis that a current diagnosis of 
hypertension was not shown by the evidence of record.

15.  Evidence added to the record since the final July 1955 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim for hypertension. 

16.  In an unappealed rating decision issued in January 1957, 
the RO determined that service connection for a skin 
disorder, claimed as subcutaneous nodules, lower extremities 
and trunk, was not warranted, on the basis that this 
condition was not shown on the entrance or discharge 
examination and service treatment records did not reveal any 
treatment for the condition.

17.  Evidence added to the record since the final January 
1957 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim for a skin disorder. 

18.  Emphysema did not manifest during service and has not 
been shown to be causally or etiologically related to 
military service.

19.  COPD did not manifest during service and has not been 
shown to be causally or etiologically related to military 
service.

20.  Asthma did not manifest during service and has not been 
shown to be causally or etiologically related to military 
service.

21.  A chronic lung and respiratory condition did not 
manifest during service and has not been shown to be causally 
or etiologically related to military service.

22.  Bronchitis did not manifest during service or to a 
compensable degree within one year thereafter, and has not 
been shown to be causally or etiologically related to 
military service.

23.  The Veteran has not been shown to have memory loss that 
is separate from the symptoms contemplated in evaluating his 
service-connected PTSD.

24.  Chronic laryngitis did not manifest during service, and 
has not been shown to be causally or etiologically related to 
military service. 

25.  The Veteran has not been shown to have depression that 
is separate from the symptoms contemplated in evaluating his 
service-connected PTSD.

26.  Arthritis did not manifest during service or to a 
compensable degree within one year thereafter, and has not 
been shown to be causally or etiologically related to 
military service.

27.  A kidney disorder did not manifest during service or to 
a compensable degree within one year thereafter, and has not 
been shown to be causally or etiologically related to 
military service.

28.  The residuals of a stroke did not manifest during 
service, and has not been shown to be causally or 
etiologically related to military service.

29.  TB did not manifest during service or to a compensable 
degree within one year thereafter, and has not been shown to 
be causally or etiologically related to military service.

30.  Prostate cancer did not manifest during service, and has 
not been shown to be causally or etiologically related to 
military service.

31.  Chemical burns to the eyes and nose, to include any 
current residuals, did not manifest during service or to a 
compensable degree within one year thereafter, and has not 
been shown to be causally or etiologically related to 
military service.
32.  The Veteran's hypertension was first shown in active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an increased evaluation in excess of 10 
percent for a shell fragment wound, left forearm, with 
metallic foreign bodies, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.73, Diagnostic Code 5308 (2008).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the 
residuals of exposure to mustard gas.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008). 

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the 
residuals of exposure to radiation.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for prostate cancer.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a heart 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for passive 
aggressive personality, claimed as a nervous disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).
8.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

9.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a skin 
disorder, claimed as subcutaneous nodules, lower extremities 
and trunk.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

10.  Emphysema was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

11.  COPD was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

12.  Asthma was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

13.  A chronic lung and respiratory condition was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303 (2008).

14.  Bronchitis was not incurred during active service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

15.  Memory loss, beyond that which is contemplated by the 
Veteran's service-connected PTSD, was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

16.  Chronic laryngitis was not incurred during active 
service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

17.  Depression, beyond that which is contemplated by the 
Veteran's service-connected PTSD, was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

18.  Arthritis was not incurred during active service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

19.  A kidney disorder was not incurred during active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

20.  The residuals of a stroke were not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

21.  TB was not incurred during active service, and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

22.  Prostate cancer was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

23.  Chemical burns of the eyes and nose, to include any 
current residuals was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

24.  Hypertension was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.



I.  Duty to Notify

	A.  Increased Rating Claims

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, an April 2004 letter notified the Veteran that 
he must submit evidence that his service-connected 
disabilities had increased in severity and advised him of the 
types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disabilities had 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the Veteran's employment and 
daily life, that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, or to the 
diagnostic criteria for establishing a higher ratings sought.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), petition for cert. filed _ U.S.L.W._ (March 21, 
2008) (No. 07A588).  The Secretary has the burden to show 
that this error was not prejudicial to the Veteran.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his July 2004 VA psychiatric 
examination, the Veteran explained to the examiner that this 
PTSD effected his daily life in that he had nightmares, 
difficulty sleeping, and that he avoided crowds.  He also 
told the examiner that he was retired and spent his time out 
of the house and was active as much as possible.  Similarly, 
at his July 2004 VA muscles examination, the Veteran told the 
examiner that he did not have any problems or disability from 
the small fragments of metal that remained in his arm, and 
that he had no particular complaints.  Thus, as the Board 
finds the Veteran had actual knowledge of this requirement, 
any failure to provide him with adequate notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.

As to the next element, the Veteran received a notice letter 
in May 2006 that a disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent.  Although no 
subsequent re-adjudication took place after the May 2006 
letter was issued, the Board notes that the ratings schedule 
is the sole mechanism by which a Veteran can be rated, 
excepting only referral for extraschedular consideration and 
the provisions of special monthly compensation.  See 38 
C.F.R. Part 4.  Throughout the course of this appeal, the 
essence of the Veteran and his representative's argument was 
that the Veteran's disabilities were of such severity that he 
should be given a higher disability rating, thus 
demonstrating actual knowledge of this requirement.  The 
Board also notes that the Veteran was given the provisions of 
38 C.F.R. §§ 4.73 and 4.130 in his February 2006 SOC.  
Therefore, the Board finds that the error in this element of 
Vazquez-Flores notice and also the error in not providing 
pre-adjudicative notice pursuant to Dingess/Hartman is not 
prejudicial.  See Sanders 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board notes that service connection is in effect 
for PTSD and shell fragment wound, left forearm, with 
metallic bodies.  As will be discussed below, PTSD is rated 
under Diagnostic Code 9411, and the Veteran's shell fragment 
wound is rated under Diagnostic Code 5308.  These are the 
only Diagnostic Codes to rate these disabilities and they are 
not cross referenced to any other Codes for the purposes of 
evaluation.  See id.  The RO provided the Veteran an 
opportunity to undergo VA examinations which evaluated his 
disabilities in light of the relevant diagnostic criteria and 
the Veteran did so.  Given the nature of the Veteran's claims 
and the fact that the RO scheduled him for examinations in 
connection with his claims that the Veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of a VA examination.  The 
Board, therefore, finds that any error in failure to provide 
notice of this element is therefore not prejudicial.  See 
Sanders, 487 F.3d 881.

        B.  Claims to Reopen

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension, in the decision below, the Board 
has reopened the Veteran's claim for service connection for 
hypertension, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In reviewing the Veteran's application to reopen his other 
previously denied claims, which includes entitlement to 
service connection for the residuals of mustard gas exposure, 
the residuals of radiation exposure, a heart condition, 
passive aggressive personality/nervous disorder, and a skin 
disorder, as well as entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for prostate surgery, the Board observes 
that the Veteran received letters from the RO dated in August 
2004 and December 2004.  These letters informed the Veteran 
of the bases for the prior decisions' denials of his claims, 
and what evidence would be necessary to substantiate the 
elements required to establish the claim.  See Kent, supra. 

Specifically, the August 2004 letter informed that the 
Veteran that he was previously denied service connection for 
a nervous disorder and a heart condition in an August 1986 
rating decision because his service treatment records were 
negative for any complaint, treatment or diagnosis for these 
conditions and the VA examination results at that time were 
negative for those conditions.  The Board notes that the last 
final denial of these claims was actually in a December 1987 
Board decision; however, as the reasons for the denial in the 
December 1987 Board decision are the same as in the August 
1986 rating decision, the Board finds that no prejudice to 
the Veteran has resulted.  The letter continued by notifying 
the Veteran that in order to reconsider the issues, he would 
have to submit new and material evidence.  The letter also 
defined new and material evidence.  The letter put the 
Veteran on notice that new evidence is evidence that is in 
existence and being submitted to VA for the first time.  The 
letter also put the Veteran on notice that material evidence 
is evidence that pertained to the reason his claim was 
previously denied.  The letter continued that new and 
material evidence must raise a reasonable possibility of 
substantiating his claims, and that the evidence could not 
simply be repetitive or cumulative of the evidence before VA 
when the claims were previously denied.

The December 2004 notice letter informed the Veteran that he 
was previously denied service connection for the residuals of 
exposure to mustard gas, the residuals of exposure to 
radiation and compensation under 38 U.S.C.A. § 1151 for 
prostate surgery in a June 1995 rating decision.  The Board 
notes however, that the last final denial of these claims was 
in a September 1999 rating decision.  Nonetheless, the 
reasons for the denial of the Veteran's claim is the same in 
the June 1995 rating decision as it was in the September 1999 
rating decision, and as such, no prejudice to the Veteran has 
resulted.  In addition, the December 2004 letter also 
notified that Veteran that he was previously denied service 
connection for a skin disorder, claimed as subcutaneous 
nodules, lower extremities and trunk, and he was notified of 
that decision in February 1957.  The letter defined new and 
material evidence with the same definitions that were 
provided in the August 2004 letter.  The letter continued 
that the Veteran's claim for the residuals of mustard gas 
exposure was previously denied because the evidence did not 
show that he experienced full-body exposure to lewisite 
during military service; that his claim for service 
connection for the residuals of exposure to radiation was 
denied because no exposure to radiation was shown; that his 
claim for compensation under 38 U.S.C.A. § 1151 was denied 
because there was no evidence of improper treatment, and 
there was no evidence of the presence of any disability which 
was not a necessary consequence of the surgery; and that his 
claim for service connection for a skin disorder, claimed as 
subcutaneous nodules, lower extremities and trunk, was denied 
because this condition was not shown on entrance or discharge 
examination nor do the service treatment records reveal any 
treatment.  The letter informed the Veteran that therefore, 
the evidence he submitted with respect to these claims must 
relate to those facts.  This letter once again informed the 
Veteran that new and material evidence must raise a 
reasonable possibility of substantiating his claims, and that 
the evidence could not simply be repetitive or cumulative of 
the evidence before VA when the claims were previously 
denied.

        C.  Service Connection Claims

With respect to the issue entitlement to service connection 
for hypertension, in the decision below, the Board has 
granted this claim, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's other service connection claims, 
to include entitlement to service connection for emphysema, 
COPD, asthma, a chronic lung and respiratory disorder, 
bronchitis, memory loss, chronic laryngitis, depression, 
arthritis, a kidney disorder, the residuals of a stroke, TB, 
prostate cancer and chemical burns to the eyes and nose, the 
Board finds that the VCAA duty was satisfied by letters sent 
to the Veteran in August 2004 and December 2004.  The letters 
addressed all required notice elements and were sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice letters did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

II.  Duty to Assist 

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  In addition, the Veteran was 
afforded VA examinations in July 2004 for his increased 
rating claims.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his current claims for 
service connection and his claims to reopen.  However, as 
noted above, with regard to the Veteran's hypertension claim, 
since that claim is not only being reopened but service 
connection is also being granted, any failure to provide the 
Veteran with a VA examination as to that claim is non-
prejudicial.  

Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4). 

Although the Veteran has not been afforded a VA examination 
in connection with his applications to reopen the claims for 
service connection for the residuals of mustard gas exposure, 
the residuals of radiation exposure, a heart condition, a 
personality disorder, a skin disorder and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for prostate 
surgery, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2008).  As is explained in more detail 
below, the Board finds that the Veteran has not submitted new 
and material evidence with regard to these claims.  
Therefore, the Board finds that a medical examination or 
opinion is not warranted for these claims. 

As to the Veteran's service connection claims, the Board 
concludes VA examinations are not needed in this case because 
the Veteran's service treatment records are absent for 
evidence of the claimed conditions, and his post-service 
medical records are absent for evidence of the claimed 
conditions for many years after his separation from service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
In addition, the competent evidence of record does not 
indicate a causal connection between the claimed conditions 
in this case and the Veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain VA medical 
examinations or medical opinions in order to decide the 
Veteran's service connection claims in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

LAW AND ANALYSIS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  PTSD

In this case, the Veteran's service-connected PTSD is 
currently evaluated as 50 percent disabling, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 50 
percent for his service- connected PTSD.  The Veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

In this case, at the July 2004 VA examination, the Veteran 
was assigned GAF score of 53.  According to DSM-IV, which VA 
has adopted pursuant to 38 C.F.R.  
§§ 4.125 and 4.130, a GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that in this case, the clinical evidence more 
closely assesses the Veteran's occupational and social 
impairment around the 50 percent rating.  At the July 2004 VA 
examination, the Veteran's PTSD symptoms included nightmares, 
sleep disturbances, avoidance of crowds, some anxiety and 
depression, as well as considerable social isolation.  
Socially, the Veteran remains married to his wife of over 62 
years, stating that they "tolerate each other."  The 
Veteran stated that he got pretty cranky with his wife 
sometimes, but nonetheless felt they were close.  The Veteran 
stated that he enjoyed tinkering with things but that he did 
not do much socializing.  Industrially, the Veteran stated 
that he had worked for 20 to 25 years as a manager of a 
plant, but retired because he had a heart attack and a 
stroke.  The July 2004 VA examiner concluded that he did not 
find evidence that the Veteran would be unable to maintain 
gainful employment because of his PTSD symptoms, but that he 
displayed considerable social isolation.

Therefore, the Board concludes that the Veteran's overall 
level of disability more nearly approximates that consistent 
with the currently assigned 50 percent rating.  The Veteran's 
GAF score and reported PTSD symptoms at the July 2004 VA 
examination are indicative of moderate impairment.  Thus, in 
evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms more nearly approximate moderate 
social and occupational impairment, or a 50 percent 
disability evaluation.

However, neither the symptoms nor the GAF score assigned are 
consistent with a higher disability rating.  For example, at 
the July 2004 VA examination, the Veteran did not report any 
delusions, hallucinations, suicidal or homicidal ideation.  
The examiner reported that the Veteran was casually groomed 
and he was fully cooperative.  Although some anxiety was 
noted, eye contact was generally good and speech was within 
normal limits with regard to rate and rhythm.  The Veteran's 
mood was anxious and some depression was noted; however his 
affect was appropriate to content.  The Veteran's thought 
processes and associations were logical and tight, and no 
loosening of associations were noted, nor was any confusion.  
No gross impairment in memory was observed, and he was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during the 
examination.  The Veteran's insight and judgment were 
adequate.  In addition, as noted above, the Veteran remained 
married to his wife of over 62 years and was gainfully 
employed for 20 to 25 years.  Furthermore, the examiner 
stated that he could not find any evidence that the Veteran 
could not currently maintain gainful employment because of 
his PTSD, and the Veteran reported to the examiner that he 
had retired to due to a heart attack and stroke, and not his 
PTSD.  Thus, the Veteran is not unable to establish and 
maintain effective relationships.

Accordingly, the Board finds that the Veteran has met the 
requirements for a 50 percent schedular rating, but no 
higher.  In this regard, although there is evidence of social 
isolation, there is insufficient evidence of symptomatology 
that more nearly approximates that which warrants the 
assignment of a 70 percent disability rating.  In this 
regard, the Veteran does not experience any suicidal 
ideation, obsessional rituals which interfere with routine 
activities, exhibit speech that is intermittently illogical, 
obscure, or irrelevant, impaired impulse control (such as 
unprovoked irritability or periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Furthermore, the Veteran exhibits none of the 
criteria listed for a 100 percent rating.  See 38 C.F.R. § 
4.7.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 50 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the Veteran's 
service-connected PTSD have not been met.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
for any portion of the appeal period.

	B.  Shell Fragment Wound, Left Forearm, with Metallic 
Foreign Bodies

The Veteran's shell fragment wound, left forearm, with 
metallic foreign bodies disability is currently assigned a 10 
percent evaluation, which contemplates moderate impairment of 
Muscle Group VIII of the non-dominant arm.  38 C.F.R.  
§ 4.73, Diagnostic Code 5308. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Muscle Group VIII involves the muscles mainly arising from 
the external condyle of the humerous, which includes the 
extensors of the carpus, fingers and thumb.  Functions of 
Muscle Group VIII includes extension of the wrist, fingers 
and thumb, as well as abduction of the thumb.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308.

Preliminarily, the Board notes that handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  As 
the July 2004 VA examiner reported that the Veteran is right-
handed and his shell fragment wound, left forearm, with 
metallic bodies disability is on the left side, he is 
entitled to ratings pertinent to the nondominant extremity.

Under Diagnostic Code 5308, a slight disability of the 
nondominant extremity warrants a noncompensable rating.  A 
moderate disability of the nondominant extremity warrants a 
10 percent rating, and a moderately severe disability of the 
nondominant extremity warrants a 20 percent rating.  A severe 
disability of the nondominant extremity also warrants a 20 
percent rating.  

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning a higher disability rating for the Veteran's shell 
fragment wound, left forearm, with metallic foreign bodies.  
In this regard, the Veteran contends that he was injured 
during service when the amphibious vehicle he was driving hit 
an enemy land mine.  The Veteran's service records do 
indicate that he was wounded in action in May 1945.  However, 
his service treatment records are negative for treatment of 
this injury.  

More recently, at his July 2004 VA examination, the Veteran 
stated that small fragments of metal still remained in his 
arm.  This was confirmed by X-ray evidence.  However, the 
Veteran also stated that he did not recall any problems or 
disability from this, and that he had no particular 
complaints.  The VA examiner reported that physical 
examination of the arm did not reveal any scars that he could 
identify as shrapnel scar.  There were no palpable foreign 
bodies.  Functioning of the forearm, wrist and elbow were 
normal.  The examiner confirmed that X-rays made several 
years prior did show some metallic foreign bodies in the soft 
tissues of the distal forearm.

Thus, the Board finds that the Veteran's shell fragment 
wound, left forearm, with metallic foreign bodies, is 
appropriately evaluated as 10 percent disabling.  In this 
regard, there is no competent medical evidence that the 
Veteran's shrapnel wound to his left forearm was a through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  Although the Veteran does have some 
metallic foreign bodies in the soft tissues of the distal 
left forearm, there are no apparent residuals and there is no 
evidence that he had any prolonged infection after being 
injured.  Further, there are no indications that the Veteran 
suffers from any palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  Moreover, the July 2004 
VA examiner found that the Veteran had normal function of the 
forearm, wrist and elbow, and the Veteran himself stated that 
he did not recall any problems or disability from this 
injury.  Although metallic foreign bodies remained, they were 
not palpable.  Accordingly, the Veteran's shell fragment 
wound to his left forearm with metallic foreign bodies does 
not meet the criteria of a moderately severe muscle injury.

In addition, throughout the appeal period, the Veteran did 
not present with fatigue, weakness, additional loss of 
motion, or incoordination due to pain from his service- 
connected shell fragment wound to his left forearm with 
metallic foreign bodies.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
fact, the Veteran stated at the July 2004 VA examination that 
he had no particular complaints with regard to this 
disability.  Therefore, the Board concludes that an 
evaluation in excess of 10 percent disabling for the 
Veteran's shell fragment wound to the left forearm with 
metallic foreign bodies is not warranted under Diagnostic 
Code 5308.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for a shell fragment wound, left forearm, with metallic 
foreign bodies.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
a shell fragment wound, left forearm, with metallic foreign 
bodies.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 10 percent for any portion of the appeal period.

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R.  
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disabilities with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability levels and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's levels of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected disabilities have caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, at his July 2004 VA examination, the Veteran 
indicated that he retired due to a heart attack and a stroke, 
not his service-connected disabilities.  Furthermore, the 
July 2004 VA examiner stated that he did not find any 
evidence that the Veteran would not be able to maintain 
employment because of his PTSD.  Thus, the evidence does not 
indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected disabilities.  Additionally, the Board finds that 
the rating criteria to evaluate the Veteran's PTSD and his 
shell fragment wound, left forearm, with metallic bodies, 
reasonably describe the claimant's disability levels and 
symptomatology and he has not argued to the contrary.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




II.  Claims to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such cardiovascular 
renal disease, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran is seeking to reopen his claims of entitlement to 
service connection for the residuals of mustard gas exposure 
and the residuals of radiation exposure, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for prostate surgery, 
which were previously denied by the RO in September 1999.  He 
is also seeking to reopen his claims for entitlement to 
service connection for a heart condition and a nervous 
disorder, which were previously denied by the Board in 
December 1987, as well as a claim for entitlement to service 
connection for hypertension, which was previously denied by 
the RO in July 1955.  Finally, he is seeking to reopen his 
claim of entitlement to service connection for a skin 
disorder, claimed as subcutaneous nodules of the lower 
extremities and trunk, which was previously denied by the RO 
in a January 1957 rating decision.  Since the Veteran did not 
appeal these decisions, the decisions are final.  38 U.S.C.A. 
§§ 7103, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 20.1100, 20.1105 (2008).

In July 2004, the Veteran essentially requested that the 
claims enumerated above be reopened.  The February 2005 
rating decision now on appeal did not reopen the Veteran's 
claims because no new and material evidence had been 
received.  The requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

	A.  September 1999 Rating Decision

Additional evidence received since the final September 1999 
rating decision consists of various VAMC and private 
treatment records, duplicate service records, VAMC and 
private treatment records, as well as the Veteran and his 
wife's contentions.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
September 1999 rating decision and finds that this evidence 
does not constitute new and material evidence which is 
sufficient to reopen the previously denied claims for service 
connection for the residuals of mustard gas exposure and 
radiation exposure, or compensation under 38 U.S.C.A. § 1151 
for prostate surgery.  Although with the exception of the 
duplicate records, this evidence is certainly new, in that it 
was not previously of record, the evidence is not material in 
that it does not relate to an unestablished fact necessary to 
substantiate the claims and does not raise a reasonable 
possibility of substantiating the claims.  The Veteran's 
claims were previously denied because there was no evidence 
of any full-body lewisite or mustard gas exposure or 
radiation exposure during service and no evidence of any 
current residuals, and there was no evidence of improper 
treatment or the presence of any disability which was not a 
necessary consequence of surgery.  The VAMC outpatient 
treatment records and private treatment records are negative 
for any indication that the Veteran had any current residuals 
of mustard gas or radiation exposure that were in any way 
connected with his service.  Furthermore, this evidence did 
not provide any indication of improper treatment at a VA 
medical facility for the Veteran's prostate surgery, or that 
he had a disability which was not the necessary consequence 
of surgery.  Therefore, after reviewing the evidence 
submitted by the Veteran in his attempt to reopen his claims 
for the residuals of mustard gas and radiation exposure, and 
compensation under 38 U.S.C.A. § 1151 for prostate surgery, 
the Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claims 
for service connection and compensation under 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Although the Veteran and his wife may sincerely believe that 
he was exposed to mustard gas and radiation during service 
and that he experiences current residuals, or that he 
experiences a disability that was not a necessary consequence 
of his prostate surgery, the Veteran, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran and his wife's contentions are not 
deemed to be "new and material evidence" and cannot serve 
to reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  
For these reasons, the Board determines the evidence 
submitted subsequent to the September 1999 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claims; and 
does not raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claims is not new and material, and his petition to reopen 
the claims for service connection for the residuals of 
mustard gas and radiation exposure, and compensation under 
38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5108.

	B.  December 1987 Board Decision

Additional evidence received since the final December 1987 
consists of various VAMC and private treatment records, 
several lay statements, a DRO hearing transcript, the Veteran 
and his wife's contentions, and many duplicative documents.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the December 1987 Board 
decision and finds that this evidence does not constitute new 
and material evidence which is sufficient to reopen the 
previously denied claims for service connection for a heart 
condition or a chronic anxiety/nervous disorder.  Although 
with the exception of the duplicate records, this evidence is 
certainly new, in that it was not previously of record, the 
evidence is not material in that it does not relate to an 
unestablished fact necessary to substantiate the claims and 
does not raise a reasonable possibility of substantiating the 
claims.  The Veteran's claims were previously denied because 
a review of the Veteran's service treatment records was 
negative for any complaints, treatment or diagnosis of these 
conditions.  The VAMC outpatient treatment records and 
private treatment records are negative for any indication 
that the Veteran had a heart condition or a chronic 
anxiety/nervous disorder that were in any way connected with 
his service.  Therefore, after reviewing the evidence 
submitted by the Veteran in his attempt to reopen his claims 
for entitlement to service connection for a heart condition 
or a chronic anxiety/nervous disorder, the Board finds that 
new and material evidence has not been presented to reopen 
the Veteran's previously denied claims for service 
connection.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Although the Veteran and his wife may sincerely believe that 
he has a heart condition or a chronic anxiety/nervous 
disorder that is etiologically related to his active service, 
the Veteran, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran and his wife's contentions are not deemed 
to be "new and material evidence" and cannot serve to 
reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  

For these reasons, the Board determines the evidence 
submitted subsequent to the December 1987 Board decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claims; and 
does not raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claims is not new and material, and his petition to reopen 
the claims for service connection for a heart condition and a 
chronic anxiety/nervous disorder must be denied.  38 U.S.C.A. 
§ 5108.

	C.  January 1957 Rating Decision

Additional evidence received since the final January 1957 
consists of various VAMC and private treatment records, 
several lay statements, a DRO hearing transcript, the Veteran 
and his wife's contentions, and many duplicative documents.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 1957 decision 
and finds that this evidence does not constitute new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a skin 
disorder.  Although with the exception of the duplicate 
records, this evidence is certainly new, in that it was not 
previously of record, the evidence is not material in that it 
does not relate to an unestablished fact necessary to 
substantiate the claims and does not raise a reasonable 
possibility of substantiating the claims.  The Veteran's 
claim was previously denied because a skin disorder was not 
shown on the entrance or discharge examination, nor did his 
service treatment records reveal any treatment for a skin 
disorder.  The VAMC outpatient treatment records and private 
treatment records are negative for any indication that the 
Veteran had a skin disorder that was in any way connected 
with his service.  Therefore, after reviewing the evidence 
submitted by the Veteran in his attempt to reopen his claim 
for entitlement to service connection for a skin disorder, 
the Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claims 
for service connection.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Although the Veteran and his wife may sincerely believe that 
he has a skin disorder that is etiologically related to his 
active service, the Veteran, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran and his wife's contentions are not 
deemed to be "new and material evidence" and cannot serve 
to reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  

For these reasons, the Board determines the evidence 
submitted subsequent to the January 1957 Board decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claims is not new and material, and his petition to reopen 
the claims for service connection a skin disorder must be 
denied.  38 U.S.C.A. § 5108.



	D.  July 1955 Rating Decision

As noted above, the July 1955 rating decision denied the 
Veteran's claim for service connection for hypertension.  In 
that decision, the RO observed that, in essence, the Veteran 
did not have a current diagnosis of hypertension.  The RO 
also observed that at induction, the Veteran's blood pressure 
was 120/80, and that at discharge, it was 122/76 before 
exercise, and 155/90 after exercise.  However, the most 
recent findings, taken from the May 1955 VA examination, 
showed blood pressure of 134/86.  Thus, the RO concluded that 
hypertension was not shown by the evidence of record.

The evidence associated with the claims file subsequent to 
the July 1955 rating decision includes various VAMC and 
private treatment records, several lay statements, a DRO 
hearing transcript, the Veteran and his wife's contentions, 
and many duplicative documents.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the July 1955 rating decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for hypertension.  This evidence is certainly new, 
in that it was not previously of record.  With regard to 
whether the evidence is material, the Board notes that 
subsequent VAMC and private treatment records reflect that 
the Veteran has a current diagnosis of hypertension.  The 
Board must presume the credibility of this evidence for the 
purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

Therefore, the Board finds that this evidence provides 
evidence of a current diagnosis of hypertension, and thus it 
relates to an unestablished fact necessary to substantiate 
the claim.  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for 
hypertension.  The merits of that claim are discussed below. 
III.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as bronchitis, 
arthritis, certain kidney disorders and TB may also be 
established on a presumptive basis by showing that the 
condition manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

A.  Emphysema, COPD, Chronic Lung and Respiratory 
Condition, Bronchitis and Asthma

In considering the laws and regulations as set fourth above, 
the Board concludes that the Veteran is not entitled to 
service connection for emphysema, COPD, a chronic lung and 
respiratory condition, bronchitis or asthma.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of any lung or respiratory disorder, 
to include emphysema, COPD, bronchitis, and asthma, and his 
March 1946 separation examination noted no history of illness 
or injury, and his respiratory system, bronchi, lungs, 
pleura, etc. were noted to be clinically normal.  In 
addition, a chest X-ray taken at that time was negative.  
Moreover, the Veteran did not seek treatment for any chronic 
lung or respiratory disorders, to include emphysema, COPD, 
bronchitis or asthma, immediately following his separation 
from service or for many decades thereafter.  Therefore, the 
Board finds that a chronic lung disorder, emphysema, COPD, 
bronchitis and asthma did not manifest during service or for 
many decades thereafter. 
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
chronic lung disorder, to include emphysema, COPD, 
bronchitis, or asthma, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any lung disorder is itself evidence which tends to show that 
a chronic lung or respiratory disorder, to include emphysema, 
COPD, bronchitis, or asthma, did not have an onset during 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a chronic 
lung or respiratory disorder, to include emphysema, COPD, 
bronchitis, or asthma, manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a lung or respiratory 
disorder to the Veteran's active service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which a current chronic lung 
or respiratory disorder, to include emphysema, COPD, 
bronchitis, or asthma could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there any competent 
medical evidence of record, which links any current chronic 
lung or respiratory disorder, to include emphysema, COPD, 
bronchitis, or asthma, to a disease or injury in service.

Although the Veteran may sincerely believe that he has a 
chronic lung or respiratory disorder, to include emphysema, 
COPD, bronchitis and bronchitis, that was caused by his 
active service, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a chronic lung or respiratory 
disorder, to include emphysema, COPD, bronchitis and asthma, 
did not manifest during service or for many years thereafter, 
and has not been shown to be causally or etiologically 
related to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a chronic lung or respiratory disorder, to 
include emphysema, COPD, bronchitis and asthma.  Because the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
chronic lung or respiratory disorder, to include emphysema, 
COPD, bronchitis and asthma, is not warranted.  See 38 
U.S.C.A.  
§ 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

        B.  Memory Loss 

The Veteran has also claimed entitlement to service 
connection for memory loss.  However, in considering the 
evidence under the laws and regulations as set forth above, 
the Board concludes that service connection for depression 
and a sleep disorder are not warranted.

In various statements, the Veteran contends that he was 
injured during an explosion in May 1945, but that he had no 
memory of being injured at that time.  Specifically, at a 
July 1993 psychiatric evaluation, the Veteran told the 
examiner that he did not remember anything about the 
explosion and he did not know how many days he had trouble.  
He stated that he did not know if he went to the hospital, 
but said that he probably had trouble for several days.  
Various lay statements from the Veteran's wife and several 
friends also indicate that upon returning from active 
service, the Veteran was very forgetful.  At the July 1993 VA 
examination, the Veteran's wife told the examiner that she 
felt his memory was a problem, in that he could be talking, 
then suddenly stop and does not continue, but sometimes will 
go on back and continue.  However, the medical evidence of 
record does not reflect that the Veteran has been diagnosed 
with a memory loss disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  In this 
regard, at the July 2004 VA examination, which evaluated the 
Veteran's PTSD, the examiner noted that no gross impairment 
in memory was observed.  Similarly, at an April 1998 VA 
examination, no gross impairment in memory was observed.  The 
July 1993 psychiatric evaluation acknowledged that the 
Veteran's memory had some defects, especially for the periods 
of the explosion when he was on some of the islands, but the 
Veteran reported that he felt his memory was pretty good now.  
Various other VAMC and private treatment records do not 
diagnose the Veteran with a memory loss disorder.  Thus, 
there is no competent medical evidence of record which 
indicates that the Veteran has a diagnosis of memory loss.  

Furthermore, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is generally to be 
avoided.  38 C.F.R. § 4.14 (2008).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  In this case, the 
Veteran is currently in receipt of a 50 percent evaluation 
for his service-connected PTSD.  In this regard, included in 
the criteria for assigning a 50 percent evaluation is 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks).  
See 38 C.F.R. § 4.130, Code 9411.  Thus, to the extent that 
the Veteran does not remember what happened to him during 
service, and to the extent that he is forgetful, as 
documented by his wife's statements, the Veteran is already 
being compensated for this by the 50 percent evaluation 
assigned for his PTSD.  Thus, although the Veteran has not 
been diagnosed with a separate memory loss disorder, his 
reported memory problems are already included as part of his 
service-connected disability picture.  The Veteran's reported 
memory problems cannot again be rated under a different 
diagnostic code.  See 38 C.F.R.  
§ 4.14.

Therefore, the Board finds that the Veteran is not entitled 
to service connection for a memory loss disorder.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
memory loss is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 3.303, 
4.130. 

	C.  Chronic Laryngitis 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for chronic 
laryngitis.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
chronic laryngitis.  In fact, the Veteran's March 1946 
separation examination found his tongue, palate, pharynx, 
larynx and tonsils to be clinically normal.  Moreover, the 
medical evidence of record does not show that the Veteran 
sought treatment for chronic laryngitis immediately following 
his period of service or for many years thereafter.  The 
Board finds this gap in time significant, and, as noted above 
with regard to the claim for service connection for a chronic 
lung and respiratory disorder, it weighs against the 
existence of a link between chronic laryngitis and his time 
in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In addition to the lack of evidence showing that chronic 
laryngitis manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current chronic laryngitis to his military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which any 
current chronic laryngitis could be related.  See 38 C.F.R.  
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  In fact, a 
review of the medical evidence of record does not reveal that 
the Veteran has been treated for chronic laryngitis.  As 
such, the Veteran has not been shown to have a current 
diagnosis of chronic laryngitis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis of chronic laryngitis in this case, the 
Board finds that the Veteran is not entitled to service 
connection for chronic laryngitis.

Finally, to the extent that the Veteran, through submitted 
lay statements and his own contentions, is attempting to 
provide a nexus between his claimed chronic laryngitis and 
his active service, these statements are not probative of a 
medical diagnosis or a nexus between the claimed condition 
and his active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of 
the required nexus).

Therefore, the Board finds that the Veteran is not entitled 
to service connection for claimed chronic laryngitis.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for chronic laryngitis is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. 
§§ 3.102, 3.303. 

        D.  Depression

The Veteran is claiming entitlement to service connection for 
depression.  However, in considering the evidence under the 
laws and regulations as set forth above, the Board finds that 
the Veteran is not entitled to service connection for 
depression.  The Board notes that the Veteran does in fact 
suffer from depression.  In this regard, at his July 2004 VA 
examination, the examiner noted some depression.  Similarly, 
at his July 1993 VA examination, the examiner reported that 
the Veteran's mood showed that he had periods of depression, 
especially about the way the economy was going and a lot of 
people being out of work.  In addition, a November 1984 VAMC 
treatment note reported a psychiatric history consistent with 
depression.

However, as was noted above with regard to the Veteran's 
memory loss claim, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is generally to 
be avoided.  38 C.F.R. § 4.14 (2008).  As was also noted 
above, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the disabilities is 
duplicative or overlapping with the symptomatology of the 
other disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994). In this case, the Veteran's depression 
overlaps with the symptomatology reported for his service-
connected PTSD.  In this regard, "disturbances of motivation 
in mood" is one of the criteria for a 50 percent rating, and 
"depressed mood" is one of the criteria for a 30 percent 
rating, under the General Formula for rating mental 
disorders.  38 C.F.R. § 4.130, Codes 9201-9435.  As noted 
above, the Veteran's PTSD is currently evaluated as 50 
percent disabling.  Thus, depression is already included as 
part of the service-connected disability picture.  The 
Veteran's reported depression cannot again be rated under a 
different diagnostic code.  See 38 C.F.R. § 4.14.

In short, the medical evidence discussed above does not show 
a distinct depressive disorder, but rather, that his 
depression is part and parcel of his service-connected PTSD, 
and the rating criteria shows that this manifestation is 
contemplated by the disability rating assigned for his PTSD.  
Thus, the preponderance of the evidence is against the 
Veteran's claim for service connection for depression.  
Because the preponderance of the evidence is against the 
Veteran's claim, entitlement to service connection for 
depression must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 4.130 (2008).


        

E.  Arthritis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for arthritis.  
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of arthritis.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought treatment for arthritis immediately following his 
period of service or for many years thereafter.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for a chronic lung 
disorder, it weighs against the existence of a link between 
current arthritis and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of evidence showing that arthritis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the Veteran's 
current arthritis to his military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which any current arthritis 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service.

Furthermore, service connection for arthritis may also be 
granted on a presumptive basis if it manifests itself to a 
degree of 10 percent or more within one year after discharge.  
38 C.F.R. § 3.307, 3.309(a).  However, there is no evidence 
of such manifestation in this case, nor does the Veteran 
contend that his arthritis manifested to that degree at that 
time.  Id. Therefore, the Board finds that the Veteran's 
arthritis may not be presumed to have been incurred in active 
service.

Finally, to the extent that the Veteran, through submitted 
lay statements and his own contentions, is attempting to 
provide a nexus between his current arthritis and his active 
service, these statements are not probative of such a nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of the required nexus).

Therefore, the Board finds that the Veteran is not entitled 
to service connection for arthritis.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
arthritis is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309. 

	F.  Kidney Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a kidney 
disorder.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
kidney disorder.  In fact, his March 1946 separation 
examination found his genitor-urinary system to be clinically 
normal.  Moreover, the medical evidence of record does not 
show that the Veteran sought treatment for a kidney disorder 
immediately following his period of service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above with regard to the claim for service 
connection for a chronic lung disorder, it weighs against the 
existence of a link between current arthritis and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  

In addition to the lack of evidence showing that a kidney 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current kidney disorder to his military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which any 
current kidney disorder could be related.  See 38 C.F.R.  
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.

Furthermore, service connection for calculi of the kidney or 
nephritis may also be granted on a presumptive basis if 
manifested to a degree of 10 percent or more within one year 
after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, the 
medical evidence of record does not show that the Veteran's 
kidney disorder includes calculi of the kidney or nephritis.  
In this regard, a September 2000 private treatment note 
reported that the Veteran's kidneys appeared normal in size, 
measuring 9.3 cm on the right and on the left.  There was 
some cortical thinning in the upper pole on the left, and 
there appeared to be a column of Bertin bilaterally.  
However, there was no evidence of solid renal mass, 
hydronephrosis, or nephrolithiasis.  In any event, there is 
no evidence of such manifestation in this case, nor does the 
Veteran contend that his kidney disorder manifested to that 
degree at that time.  Id.  Therefore, the Board finds that 
the Veteran's kidney disorder may not be presumed to have 
been incurred in active service.

Finally, to the extent that the Veteran, through submitted 
lay statements and his own contentions, is attempting to 
provide a nexus between his current kidney disorder and his 
active service, these statements are not probative of such a 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of the 
required nexus).

Therefore, the Board finds that the Veteran is not entitled 
to service connection for a kidney disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a kidney disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309. 

	G.  Residuals of a Stroke

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for the 
residuals of a stroke.  The Veteran's service treatment 
records are negative for any complaints, treatment or 
diagnosis of a stroke.  Moreover, the medical evidence of 
record shows that the Veteran reported having a stroke at age 
47, approximately 24 years after his separation from service.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for a 
chronic lung condition, it weighs against the existence of a 
link between any current residuals of a stroke and his time 
in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In addition to the lack of evidence showing that a stroke or 
the residuals of a stroke manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current residuals of a stroke to the Veteran's 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which any current residuals of a stroke could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current residuals to a disease or injury in 
service.

Furthermore, the medical evidence demonstrates that the 
Veteran's reports of a stroke are by his history only.  In 
this regard, the medical evidence does not show any treatment 
for a stroke, nor does it reflect that the Veteran has any 
current residuals of a stroke.  Congress has specifically 
limited entitlement to service- connection for disease or 
injury to cases where such have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the Veteran's reported history of a stroke, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).

Although the Board has considered the Veteran's contentions 
that he suffers from the residuals of a stroke that was 
etiologically related to his active service, the Veteran, as 
a lay person, is not competent to render a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of the 
required nexus).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can rely to make a service 
connection determination.

Therefore, the Board finds that the Veteran is not entitled 
to service connection for the residuals of a stroke.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the residuals of a stroke is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303. 

	H.  Tuberculosis (TB)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for TB.  The 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of TB.  Moreover, the 
medical evidence of record shows that although the Veteran 
reported a history of TB, see, e.g. November 1984 VAMC 
treatment note, he did not state when he was diagnosed with 
TB, nor does the medical evidence of record show any 
treatment for TB or any residuals.  In this regard, a July 
1972 VA hospital summary notes that the Veteran thought he 
had been prescribed INH because "they thought [I] had TB but 
I guess they didn't find it."  Similarly, an April 1955 VA 
examination noted that the Veteran did not have a diagnosis 
of TB.

Although it is unclear from the evidence of record if and 
when the Veteran was ever actually diagnosed with TB, the 
medical evidence of record does not link the Veteran's 
reported history of TB or any claimed residuals to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which TB or any current residuals could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current TB or any claimed residuals to a disease or 
injury in service.

Furthermore, as noted above, the medical evidence 
demonstrates that the Veteran's reports of TB are by his 
history only.  In this regard, the medical evidence does not 
show any treatment for TB, nor does it reflect that the 
Veteran has any current residuals of TB.  In fact, the July 
1972 VA hospital summary reported the Veteran saying that 
although it was thought that he had TB at one time, he didn't 
actually have it.  Congress has specifically limited 
entitlement to service- connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the Veteran's reported history of TB, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Furthermore, service connection for TB may also be granted on 
a presumptive basis if manifested to a degree of 10 percent 
or more within one year after discharge.  38 C.F.R. § 3.307, 
3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the Veteran contend that 
his reported TB manifested to that degree at that time.  Id.  
Therefore, the Board finds that the Veteran's reported TB may 
not be presumed to have been incurred in active service.

Although the Board has considered the Veteran's contentions 
that he suffers from TB, to include any current residuals, 
that are etiologically related to his active service, the 
Veteran, as a lay person, is not competent to render a 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of the required nexus).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can rely to make a 
service connection determination.

Therefore, the Board finds that the Veteran is not entitled 
to service connection for TB, to include any current 
residuals.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for TB, to include any current 
residuals, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 3.303. 

	I.  Prostate Cancer

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for prostate 
cancer.  The Veteran's service medical records are negative 
for any complaints, treatment or diagnosis of prostate 
cancer.  In fact, his March 1946 separation examination found 
his genitor-urinary system to be clinically normal.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for prostate cancer for 
immediately following his period of service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above with regard to the claim for service 
connection for a chronic lung disorder, it weighs against the 
existence of a link between current prostate cancer and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In addition to the lack of evidence showing that prostate 
cancer manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's prostate cancer to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which any current 
residuals of a stroke could be related.  See 38 C.F.R.  
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
residuals to a disease or injury in service.

Although the Board has considered the Veteran's contentions 
that his prostate cancer is etiologically related to his 
active service, the Veteran, as a lay person, is not 
competent to render a medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of the required nexus).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can rely to 
make a service connection determination.

Therefore, the Board finds that the Veteran is not entitled 
to service connection for prostate cancer, to include any 
current residuals.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for prostate cancer, to include any 
current residuals, is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303. 
	J.  Chemical Burns to the Eyes and Nose

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for chemical 
burns to the eyes and nose.  The Veteran's service treatment 
records are negative for any complaints, treatment or 
diagnosis of chemical burns to the eyes and nose.  In fact, 
his March 1946 separation examination found his eyes to be 
round, regular and equal and his nose to be clinically 
normal.  In addition, his skin, hair and glands were also 
found to be clinically normal.  Moreover, the medical 
evidence of does not show that the Veteran has ever been 
treated for chemical burns of the eyes and nose.  

In addition to the lack of evidence showing that the Veteran 
has ever been treated for chemical burns of the eyes and 
nose, the medical evidence of record does not link the 
Veteran's reported history of chemical burns to the eyes and 
nose or any claimed residuals to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which chemical 
burns of the eyes and nose or any claimed residuals could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any claimed chemical burns to the eyes and noise, to 
include any claimed residuals, to a disease or injury in 
service.

Furthermore, as noted above, the medical evidence 
demonstrates that the Veteran's reports of chemical burns to 
the eyes and nose are by his history only.  In this regard, 
the medical evidence does not show any treatment for chemical 
burns of the eyes and nose, nor does it reflect that the 
Veteran has any current residuals of claimed chemical burns 
to the eyes and nose.  Congress has specifically limited 
entitlement to service- connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the Veteran's reported history of chemical burns 
to the eyes and nose, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Although the Veteran is competent to testify what he 
experienced, i.e., that he was burned during service, see 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses), the Veteran, as a lay 
person, is not competent to testify that he has any current 
residuals of his claimed chemical burns to the eyes and nose 
that are etiologically related to his active service.  Lay 
people are not competent to render a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of the 
required nexus).  

Therefore, the Board finds that the Veteran is not entitled 
to service connection for claimed chemical burns to the eyes 
and nose, to include any current residuals.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
chemical burns of the eyes and nose, to include any current 
residuals, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 3.303. 

	K.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service connection for hypertension.  
The Veteran's March 1946 separation examination diagnosed him 
with hypertension.  At that examination, the Veteran's blood 
pressure reading was 122/76 before exercise, and 155/90 three 
minutes after exercise.  In this regard, the Board notes that 
the term hypertension refers to persistently high arterial 
blood pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
909 (31st ed. 2007).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2008).  Thus, as the Veteran had a blood 
pressure reading of 90 mm. HG diastolic three minutes after 
exercise on his separation examination and the examiner 
diagnosed hypertension, the Board finds that hypertension 
manifested during service. 

However, as was noted above, the July 1955 rating decision 
denied hypertension because the Veteran's blood pressure 
reading at a May 1955 VA examination was 134/86, which was 
within normal limits.  Nonetheless, subsequent VAMC and 
private treatment records note that the Veteran now has a 
current diagnosis of hypertension.  In this regard, an 
October 2004 VAMC treatment note reported that the Veteran 
had hypertension, which had been diagnosed in March 1998.  
The treatment note continued that the Veteran checked his 
blood pressure at home, was doing OK, was on a low sodium 
diet, and was compliant with his medications, which included 
furosemide and lisinopril.  On that day, his blood pressure 
reading was 132/72.  A January 2001 VAMC treatment note 
assessed the Veteran as having hypertension, with a blood 
pressure reading of 130/62, as controlled by prescription 
medication.  The treating physician noted that there was no 
change in the assessment of hypertension rendered in August 
2000, and that the Veteran should continue with his 
prescription medications.  The August 2000 VAMC treatment 
note assessed hypertension and recorded a blood pressure 
reading of 140/64, and also encouraged the Veteran to follow 
his prescriptions.  April 1999 VAMC and private treatment 
records also noted that the Veteran had hypertension, 
although his blood pressure reading on these treatment notes 
was 126/70 with medication.  Similarly, a March 1995 private 
treatment note states that the Veteran had hypertension, 
although his blood pressure reading at that time 138/70, and 
it is unclear whether he was on medication at that time.  
However, prior to that, a May 1984 VAMC treatment note 
records a blood pressure reading of 140/90.  

Thus, although diastolic blood pressure readings are not 
predominantly 90 mm or greater, nor are systolic blood 
pressure readings predominantly 160 mm or greater, the Board 
finds that based on the medical evidence of record, the 
Veteran has been diagnosed with hypertension by several 
medical professionals.  The medical evidence of record 
further indicates that the Veteran's hypertension is well-
controlled through the use of prescription medications.  
Thus, although hypertension was not confirmed by readings 
taken two or more times on at least three different days, see 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2008)., 
the Board finds that the medical evidence of record, which 
includes a diagnosis of hypertension by several medical 
professionals and medications prescribed for hypertension, is 
adequate to show that the Veteran has a current diagnosis of 
hypertension.  

Because hypertension is a chronic disease, its identification 
in service and the current demonstration of that disability 
are sufficient to establish service connection.  38 C.F.R. § 
3.303(b).  To the extent that there is any reasonable doubt 
as to whether the Veteran has a current diagnosis of 
hypertension or that hypertension was incurred during active 
military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran has a current diagnosis of 
hypertension, and that hypertension was first identified 
during active military service, as noted on the Veteran's 
March 1946 separation examination.  Accordingly, the Board 
concludes that service connection for hypertension is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder, currently rated as 
50 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected shell fragment wound, left forearm, with metallic 
foreign bodies, currently rated as 10 percent disabling, is 
denied.

As no new and material evidence has been received, the claim 
for service connection for the residuals of mustard gas 
exposure is not reopened; the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for the residuals of radiation 
exposure is not reopened; the appeal is denied. 

As no new and material evidence has been received, the claim 
for compensation under 38 U.S.C.A. § 1151, for the residuals 
of prostate surgery is not reopened, the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for a heart disorder is not reopened; 
the appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for passive aggressive personality, 
previously claimed as a chronic anxiety and nervous disorder, 
is not reopened; the appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection a skin disorder, to include skin 
cancer and chronic multiple lipomas, previously claimed as 
subcutaneous nodules, lower extremities and trunk, is not 
reopened; the appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for hypertension is not reopened; the 
appeal is denied. 

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a chronic lung and 
respiratory disorder is denied. 

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for memory loss is denied. 

Entitlement to service connection for chronic laryngitis is 
denied. 

Entitlement to service connection for depression is denied. 

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a kidney disorder is 
denied. 

Entitlement to service connection for the residuals of a 
stroke is denied.

Entitlement to service connection for tuberculosis (TB) is 
denied. 

Entitlement to service connection for prostate cancer is 
denied. 

Entitlement to service connection for chemical burns of the 
eyes and nose is denied.

Entitlement to service connection for hypertension is 
granted.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


